                   IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF ALABAMA
                           SOUTHERN DIVISION

UNITED STATES OF AMERICA                      )
                                              )
v.                                            ) CRIMINAL NO. 07-0120-WS
                                              )
KEVIN LAKE,                                   )
                                              )
       Defendant.                             )

                                           ORDER
       The defendant has filed a motion requesting correction of clerical error. (Doc. 33).
The defendant asserts that the Court should have made his federal sentence run
concurrently with a state sentence, imposed after his federal sentencing and based on
different conduct, and that the Court may now make this alteration pursuant to Rule 36.
       In March 2007, an eight-year boy reported to his mother that the defendant had
sexually molested him on multiple occasions. During the ensuing state investigation, the
defendant directed agents to a cache of photographs depicting the defendant performing
sex acts on multiple juvenile boys. The photographs had been taken years earlier, and
one of the victims was the then-minor father of the 2007 victim. (Doc. 17 at 4-7). The
2007 conduct led to state charges, (id. at 11), while the images led to the four charges in
this case, to all of which the defendant pleaded guilty.
       The Court sentenced the defendant to 365 months (consisting of consecutive
sentences of 120 months, 120 months, 65 months and 60 months), which represented a
high-end guideline sentence. (Doc. 25 at 2). At sentencing, the Court noted the
defendant’s 1995 conviction for lewd and lascivious assault on a child; the pornographic
images made the basis of the federal prosecution; and the 2007 sexual abuse incident.
Taken together, this presented an “extraordinary case” of “reprehensible and destructive
conduct aimed at children and spanning a great number of years.” These facts and others
relevant to the Section 3553(a) analysis fully justified – indeed, cried out for – a high-end
guideline sentence. (Doc. 28 at 18-19).
       The Court at sentencing was fully aware of the defendant’s 2007 conduct and the
pending state charges. (Doc. 17 at 4-5, 11; Doc. 28 at 4, 11-12). The Court at sentencing
did not state whether the federal sentence would run consecutively to, or concurrently
with, any forthcoming state sentence. (Id. at 19-21). Nor does the written judgment do
so. (Doc. 25).
       “[T]he court may at any time correct a clerical error in a judgment …, or correct
an error in the record arising from oversight or omission.” Fed. R. Crim. P. 36. “Rule 36
… cannot be used … to make a substantive alteration to a criminal sentence.” United
States v. Pease, 331 F.3d 809, 816 (11th Cir. 2003).
       The Court’s silence regarding the state sentence was not error, clerical or
otherwise; on the contrary, it accomplished precisely the Court’s intention. By law,
“[m]ultiple terms of imprisonment imposed at different times run consecutively unless
the court orders that the terms are to run concurrently.” 18 U.S.C. § 3584(a). The Court
by its silence provided for consecutive sentences, which is the result it intended. As
described above, the defendant’s federal criminal conduct was not only reprehensible but
part of a larger pattern of his sexual abuse of minors, and it required extensive
incarceration. Indeed, had the defendant not pleaded guilty and thereby accepted
responsibility, the Court upon conviction would have sentenced the defendant to life
without parole. (Doc. 28 at 19).
       Because the judgment accurately reflects the Court’s intention that the defendant’s
federal sentence be consecutive to any state sentence, there is no clerical error correctable
under Rule 36; instead, the defendant seeks an impermissible substantive alteration to his
sentence. United States v. Arrington, 763 F.3d 17, 25 (D.C. Cir. 2014); United States v.
Cordon, 632 Fed. Appx. 990, 992-93 (11th Cir. 2015).
       The defendant objects that the Court did not comply with Section 5G1.3(b) of the
Sentencing Guidelines. (Doc. 33 at 3). That provision, however, was irrelevant to the
defendant’s sentencing. Section 5G1.3(b) applies only when the other offense is
“relevant conduct” as defined in Section 1B1.3(a)(1)-(3), and the defendant’s 2007

                                             []
                                             2
conduct plainly was not relevant conduct as defined therein. (Doc. 17 at 11 (the
defendant’s sexual abuse of an eight-year-old boy was “not part of relevant conduct”)).
Nor would any such error, had there been any, fall within the scope of Rule 36.
      For the reasons set forth above, the defendant’s motion to correct clerical error is
denied.


      DONE and ORDERED this 9th day of March, 2020.


                                         s/ WILLIAM H. STEELE
                                         UNITED STATES DISTRICT JUDGE




                                            []
                                            3
